Case 4:20-cv-05640-YGR Document 376-5 Filed 03/19/21 Page 1 of 11




                        Ex. 05
                   Michael Cragg CV
        Case 4:20-cv-05640-YGR Document 376-5 Filed 03/19/21 Page 2 of 11




                       Curriculum Vitae
Dr. Michael Cragg is Chairman of The Brattle Group. He is a seasoned testifying expert witness
in antitrust, complex damages, and finance.

Dr. Cragg has focused on competition economics dating to when he taught industrial
organization at Columbia, won a National Institute of Health fellowship for RAND’s Health
Policy Group and taught at UCLA’s Andersen School of Business. He speaks and publishes
regularly on competition economics. Most recently he has published on the economics of joint
ventures in a sports and entertainment context which has led him to author two briefs to the
United Supreme Court on matters involving the NCAA and NFL.

Dr. Cragg has testified and consulted on competition issues in platform matters, sports and
entertainment, high tech and software markets, airline markets, pharmaceutical markets, medical
devices, health insurance, health care providers, power and gas markets, payment systems, and
financial and commodity markets. He is regularly recognized by Who’s Who and GCR as a
leading competition expert.

Prior to joining The Brattle Group, Dr. Cragg was a founding member of Cambridge Finance
Partners, the founding partner for the Boston office of Bates White & Ballentine, and, vice
president at Analysis Group. Dr. Cragg has served as a management consultant at CFP, A.T.
Kearney, and Integral.

Dr. Cragg began his career as a professor at Columbia University and UCLA's Anderson School
of Management, where he taught courses in health care economics, industrial organization, and
econometrics. He has served on the faculty of the World Bank Training Programs, held a NIH
Fellowship at RAND, and was a senior research economist at the Milken Institute in Santa
Monica, CA. Dr. Cragg was President of the Board of Trustees of the Cambridge Montessori
School, a pre-K through grade nine school of 250 students. Dr. Cragg is a former Board member
for the Children’s Advocacy Center of Suffolk County and currently sits on the Board for the
BBTS ski club.

EDUCATION




Expert Rebuttal Report of Michael I. Cragg, Ph.D.   Case No.: 4:20-CV-05640-YGR-TSH | Page 112 of 174
        Case 4:20-cv-05640-YGR Document 376-5 Filed 03/19/21 Page 3 of 11




   Ph.D., Economics, Stanford University, 1993. Concentration in industrial organization,
    econometrics and finance.

   M.A., University of British Columbia, 1988. Concentration in industrial organization.

   B.S.E., magna cum laude, Princeton University, 1986

AREAS OF EXPERTISE

   Antitrust

   Complex damages

   Technology and intellectual property

   Financial markets

INDUSTRY EXPERTISE

   Technology, platforms, software and two-sided markets

   Financial markets

   Pharmaceuticals and medical devices

   Commodities

   Manufacturing

   Sports and entertainment

PROFESSIONAL WORK EXPERIENCE

   Chairman, The Brattle Group 2016-present

   Board of Directors, The Brattle Group 2014 – present

   Chief Operating Officer, The Brattle Group, 2011 – 2013

   Principal, The Brattle Group, 2008 – present

   Founding Partner, Cambridge Finance Partners, LLC, 2001 – 2008

   Partner, Bates White & Ballentine, LLC, 2000 – 2001



Expert Rebuttal Report of Michael I. Cragg, Ph.D.   Case No.: 4:20-CV-05640-YGR-TSH | Page 113 of 174
        Case 4:20-cv-05640-YGR Document 376-5 Filed 03/19/21 Page 4 of 11




   Vice President, Analysis Group/Economics, 1999 - 2000

   Manager, A.T. Kearney, 1998 – 1999

   Visiting Professor, Anderson School of Management, UCLA, 1997

   Senior Research Associate, Milken Institute, 1997 – 1998

   Consultant, RAND, 1996 – 1997

   Assistant Professor, Economics Department, Columbia University 1993 – 1998

DEPOSITION AND TRIAL TESTIMONY SINCE 2017

Qualified in federal court as an expert on antitrust, valuation, microeconomics, financial markets,
corporate finance, public finance, structured finance, industrial organization, insurance,
renewable energy, pharmaceutical markets, medical devices and intellectual property.

   Travelport Ltd and Ors v WEX Inc and Olding and Ors v Wex Inc, (2020 testimony); United
    Kingdom High Court of Justice Case No: CL-2020-000287

   MUFG Union Bank v. Axos Bank (2020 deposition and reports); Supreme Court of the State
    of New York Index No. 652474/2019

   Expert in Confidential JAMS Arbitration involving consumer packaged goods market (2019-
    2020, report, deposition, declaration)

   Cross Refined Coal, LLC v. Commissioner of Internal Revenue (2019 report, deposition and
    trial testimony); United States Tax Court Docket No. 019502-17

   The Coca-Cola Company v. Commissioner of Internal Revenue (2017-2018 report, rebuttal
    report, deposition and trial testimony); United States Tax Court Docket No. 31183-15

   AIG v. The United States (2010-2017 declarations, report, rebuttal reports, deposition);
    United States District Court for the Southern District of New York. No. 09 Civ. 1871 (LLS)

SELECTED EXPERIENCE IN COMPETITION, INTELLECTUAL PROPERTY AND
TECHNOLOGY

   Authored amicus brief to SCOTUS on behalf of NCAA – Analysis of joint venture incentives
    in sports leagues

Expert Rebuttal Report of Michael I. Cragg, Ph.D.   Case No.: 4:20-CV-05640-YGR-TSH | Page 114 of 174
        Case 4:20-cv-05640-YGR Document 376-5 Filed 03/19/21 Page 5 of 11




   Authored amicus brief to SCOTUS on behalf of NFL – Analysis of joint venture incentives
    in sports leagues

   Facebook – Analysis of platform economics and barriers to entry.

   WEX acquisition of eNett and Optal – Analysis of platform economics and markets in travel
    payments industry

   Sprint T-Mobile Merger – Merger impact analysis on iMVNO market presented to FCC and
    DOJ

   Laumann v NHL – Analysis of telecast and video distribution of NHL games on a regional
    and national broadcast basis. NHL prevailed in Daubert actions against class certification
    expert.

   US Airways v Sabre – Analysis of contract provisions in search for and distribution of airline
    travel. Sabre prevailed in Federal District Court.

   BlueCross-Blue Shield MDL – Analysis of regional restrictions on 36 BlueCross BlueShield
    health insurance providers.

   Gawker – Analysis of high tech media company incentives and barriers to entry

   Ozzie Osbourne – Analysis of cross market tying of arena bookings for Ozzie Osbourne’s
    farewell tour

   Blizzard Activision – Transaction analysis

   Various actions v MasterCard, Visa and American Express – Analysis of damages and
    liability issues related to steering restrictions in debit and credit markets.

   United States and various class actions v. Microsoft – Analysis of range of antitrust matters
    emerging from Internet Explorer. Other matters include issues related to cell phones and
    cloud computing.

   Various vitamins class action matters – Damages analysis in range of collusion cases
    involving opt out groups.




Expert Rebuttal Report of Michael I. Cragg, Ph.D.     Case No.: 4:20-CV-05640-YGR-TSH | Page 115 of 174
        Case 4:20-cv-05640-YGR Document 376-5 Filed 03/19/21 Page 6 of 11




   California Energy Crisis – Analysis of physical and financial withholding allegations in
    natural gas and generation markets. Client Duke Energy was the first generator to
    successfully exit litigation.

   Opioid litigation – Analysis of market power in global and U.S. markets for narcotic raw
    material and production of active pharmaceutical ingredients.

   Optum v 3M – Analysis of tying and exclusionary behavior in hospital and medical IT
    systems.

   Various market manipulation matters – Analysis of alleged collusion in various financial
    market matters post Great Financial Crisis.

   FTC v. Mylan Pharmaceutical – Tying downstream markets for lorazepam and clorazepate to
    production of active pharmaceutical ingredients. FTC achieved its largest settlement to date.

PUBLICATIONS

   “Convergence and Divergence in Assessing the Broadcasting Practices of Professional Sports
    Leagues” Bar Association's Business Law International (BLI) 2020 Bill Bachelor, Karen
    Lent, Mike Cragg and James Keyte

   “The Economics of Professional Sports League Broadcasts”, Antitrust, Fall 2019 by Michael
    Cragg, Daniel Fanaras and Daniel Gaynor.

    “Insistence – Redefining How We Think of Antitrust”, Perspectives of Antitrust in Antitrust,
    November 2015 by Michael Cragg and Michelle Cleary.

   “Are Anticompetitive Innovation Mergers Privately Profitable? An Exploratory Analysis,”
    by Michael Cragg, Daniel Gaynor, and John Simpson, Industrial Organization: Regulation,
    Antitrust & Privatization eJournal, Vol. 4, No. 121 (August 29, 2012).

    “Evaluating the Impact of an Offshore Reinsurance Tax,” by Michael Cragg, Bin Zhou,
    Jehan deFonseka and Lawrence Powell, Tax Notes, March 13, 2017 (response to comment
    Sept. 27, 2017 published at "157 Tax Notes 433").




Expert Rebuttal Report of Michael I. Cragg, Ph.D.   Case No.: 4:20-CV-05640-YGR-TSH | Page 116 of 174
        Case 4:20-cv-05640-YGR Document 376-5 Filed 03/19/21 Page 7 of 11




   “The Impact of Offshore Affiliate Reinsurance Tax Proposals on the U.S. Insurance Market,”
    by Michael Cragg, Bin Zhou, Jehan deFonseka and Lawrence Powell, a report by The Brattle
    Group prepared for the Association of Bermuda Insurers and Reinsurers, January 2017.

   “The Impact of a Border-Adjustment Tax on the U.S. Insurance Market”, by Michael Gragg,
    Bin Zhou, Jehan deFonseka and Lawrence Powell, a report by The Brattle Group prepared
    for the Association of Bermuda Insurers and Reinsurers, November 2017.

   “Making The Most of Document Analytics”, by Michael Cragg, Rand Ghayad, Paul Hinton,
    Mark Sarro, and David Cohen, Law 360, December 1, 2015.

   “An Economic Framework for Identifying the Tested Party”, by Michael Cragg and David
    Hutchings, Tax Notes, November 30, 2015.

   “Equity market microstructure and the challenges of regulating HFT” by Michael Cragg and
    Paul Hinton, Financier Worldwide, January 16, 2015.

   “How to Think About Market Manipulation”, by Michael Cragg and Shaun Ledgerwood,
    Financier Worldwide, May 2014.

   “Stockholders”, by Michael Cragg, Wiley Encyclopedia of Management 3e, May 2014.

   “The European Debt Crisis and the Role of the European Central Bank,” by Michael Cragg,
    Jehan deFonseka, George Oldfield, and Natalia Piqueria, The Brattle Group, Inc., November
    2012.

    “Should the Government Invest, or Try to Spur Private Investment?” by Michael Cragg and
    Joseph Stiglitz, The Economists’ Voice, May 2011.

   “ECB-IMF Deal is a Noose that will Strangle Economic Recovery,” by Michael Cragg and
    Joseph Stiglitz, The Irish Times, April 9, 2011.

   “The Impact on the U.S. Insurance Market of H.R. 3424 on Offshore Affiliate Reinsurance:
    An Updated Economic Analysis” by Michael Cragg, J. David Cummins and Bin Zhou, The
    Brattle Group, Inc. July 8, 2010.

   “Understanding the Credit Crisis Part 2: Getting Down the Mountain” 2009 No. 2 (Finance),
    The Brattle Group.


Expert Rebuttal Report of Michael I. Cragg, Ph.D.   Case No.: 4:20-CV-05640-YGR-TSH | Page 117 of 174
        Case 4:20-cv-05640-YGR Document 376-5 Filed 03/19/21 Page 8 of 11




   “Performance Incentives in the Public Sector: Evidence from the Job Training Partnership
    Act,” Journal of Law, Economics and Organization, 1997, 13(1) 147-168.

   “The Interaction of Managerial and Tax Transfer Pricing,” by Michael Cragg, Bin Zhou,
    Rand Ghayad and Shannon Anderson, Bloomberg BNA, February 2017.

   “Corporate Inversion Transactions: Valuations Considerations” by Mike Cragg, Jehan
    deFonseka, Ryan Tholanikunnel, and Evan Cohen, Tax Analysts Tax Notes International
    Magazine, July, 20 2015.

   “The Role of Conjoint Surveys In Reasonable Royalty Cases,” by Lisa J. Cameron, Michael
    I. Cragg, and Daniel L. McFadden, Law 360, Inc., October 16, 2013.

   “Cleaning Up Spark Spreads: How Plant Owners Can Reduce Risk Through Carbon
    Markets," by Michael I. Cragg, Richard E. Goldberg, Varoujan Khatchatrian, and Jehan
    DeFonseka, The Brattle Group, Inc., March 2011.

   “Life Boats for the Banks—Let the Holding Companies Swim,” with George Oldfield, The
    Economists’ Voice, May 11, 2009,

   “Understanding the Credit Crisis: The Treasury, the Fed, and the Banking System,” with
    George Oldfield, The Brattle Group Finance Newsletter, Issue 01 September 2008.

   “Assessing the Cost of Capital for a Standalone Transmission Company,” The Electricity
    Journal, 14(1), January 2001, 80-88, (with William Lehr and Ron Rudkin).

   “Executive Pay and UK Privatization: The Demise of "One Country, Two Systems,” (with
    Alexander Dyck), Journal of Business Research, 2000, 47(1), 3-18.

   “Management Control and Privatization in the United Kingdom,” RAND Journal of
    Economics (with I.J. Alexander Dyck), 1999, 30(3) 475-497.

   "Can the U.S. Congressional Ethanol Mandate be Met?," by Metin Celebi, Evan Cohen,
    Michael I. Cragg, David Hutchings, and Minal Shankar, The Brattle Group, Inc., May 2010.

   “The Congressional Politics of Climate Change,” Vox, 10 June 2009,
    http://www.voxeu.org/index.php?q=node/3643, (with Matthew E. Kahn).




Expert Rebuttal Report of Michael I. Cragg, Ph.D.   Case No.: 4:20-CV-05640-YGR-TSH | Page 118 of 174
        Case 4:20-cv-05640-YGR Document 376-5 Filed 03/19/21 Page 9 of 11




   “Carbon Geography: The Political Economy of Congressional Support for Legislation
    Intended to Mitigate Greenhouse Gas Production,” May, 2009 National Bureau of Economic
    Research, paper 14963 (with Matthew E. Kahn).

SELECTED PRESENTATIONS

Presentations at various institutions and universities including, Harvard Law School, the Federal
Reserve Bank of New York, Joint Committee on Tax, IRS, U.S. Treasury, Institutional Investor,
RAND, Milken Institute, Columbia University, University of Chicago, Carnegie-Mellon
University, Yale University, University of California at Los Angeles, University of California at
Berkeley, University of California at San Diego, New York University, Princeton University,
University of Toronto.

   “Understanding Network Effects in the Platform Context,” Panel discussion with Evan
    Chesler, Lars Kjolbye, Kai-Uwe Kuhn, Rosa Abrantes-Metz and Christopher Yates, at the
    Fordham Competition Law Institute, October 2020

   “Antitrust Analysis of Platform Markets: Beyond American Express” Livestream Conference
    with David Evans, Richard Schmalensee, Joseph Stiglitz, Evan Chesler and, Competition
    Policy International, March 2020

   “Transfer Pricing Amid COVID-19: Trends, Developments and Practical Guide,” October
    2020.

   “Joint Venture Products and Distribution: The Case of the NFL Sunday Ticket Challenge,”
    July 2020.

   “Antitrust in the Financial Sector: Hot Issues & Global Perspectives” Concurrences and
    Morgan Lewis conference, May 1 2019 in New York, NY.

   “Global Antitrust Economics Conference” Concurrence Conference June 1 2018 in New
    York, NY

   “The AMEX Decision: What’s Next?” Panel Discussion with David Evans, Barry Nigro and
    Chul Pak at the Fordham Competition Law Institute, 2018




Expert Rebuttal Report of Michael I. Cragg, Ph.D.   Case No.: 4:20-CV-05640-YGR-TSH | Page 119 of 174
       Case 4:20-cv-05640-YGR Document 376-5 Filed 03/19/21 Page 10 of 11




   “Platform Issues in Class Actions – Multiple Dimensions of Economic Evidence and
    Analysis,” New York State Bar Association’s (NYSBA) Antitrust Section Class Action
    Committee Meeting, 2018

   “Platform Economics,” presentation for A Just Society,” honoring Nobel Laureate and
    Columbia University Professor Joseph Stiglitz for his 50th anniversary of teaching in the
    fields of economics and public policy. New York, NY. 2015

   Transfer Pricing Challenge - Panel Member, NABE Transfer Pricing Symposium,
    Washington, D.C., July 2017.

   “Defending Transfer Pricing Controversies”, Bloomberg BNA, New York, NY, December
    2016. “The Great Transfer Pricing Debate”, NABE Transfer Pricing Symposium, Arlington,
    VA, July 2015.

   “The Role of Bargaining Power in TP: What is it? How Should it be Incorporated in TP
    Analyses? ” NABE Transfer Pricing Symposium, Washington, DC 2014.

   “Super-Normal Profits, Intangibles, and Tax Policy: The Role of Economics,” NABE
    Transfer Pricing Symposium, Arlington, VA, 2013.

   “Presenting Better Evidence in Reasonable Royalty Cases: The Use of Economic Analysis,”
    American Bar Association Annual Meetings, Toronto 2011.

   “Update on Renewable Energy Market Trends,” Seminar on Financing Clean Energy
    Projects under the Reinvestment Act of 2009, (organized by Environment Business Council
    of New England), June 11, 2009.

   United States Congress Joint Committee on Taxation, White House Domestic Policy
    Council, and White House Council of Economic Advisors “Analysis of Reinsurance Markets
    and the Reinsurance Tax Proposal,” various meetings in 2009.

   Harvard University, Law School, “The Use of Experts in Litigation,” June 2009.

   University of Toronto, Rottman School of Management, “Foundations of the Credit Crisis,
    January, 2009.




Expert Rebuttal Report of Michael I. Cragg, Ph.D.   Case No.: 4:20-CV-05640-YGR-TSH | Page 120 of 174
       Case 4:20-cv-05640-YGR Document 376-5 Filed 03/19/21 Page 11 of 11




   Various CLE presentations to law firms, “Understanding the Credit Crisis: The Treasury, the
    Fed, and the Banking System,” Fall 2008.

   ABA Tax and Real Property Joint CLE Meeting, “Court Procedure and Practice, Treatment
    of Testifying and non-Testifying Experts” Oct. 19-21, Denver, CO 2006.

   Institutional Investor, “Hedge Funds, Abusive Tax Shelters and the IRS: Is Your Hedge Fund
    at Risk?” October 28, 2004.

   Institute for International Relations conference titled New Approaches to Value Analysis:
    EVA, Real Options and ROV, New York, December, 1999, "Real Options: Applications in
    New Drug Development."

   American Economics Association, Boston, Winter 1999, "Fat Cats or Corporate Agents?"

   American Economics Association, Chicago, Winter 1998, "Management Control and
    Privatization in the United Kingdom: A Quiet Life Disturbed."




Expert Rebuttal Report of Michael I. Cragg, Ph.D.   Case No.: 4:20-CV-05640-YGR-TSH | Page 121 of 174
